DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 07-31-2020 have been fully considered but they are not persuasive. 
Applicant argues that Jobs does not describe that an icon of a wireless communication apparatus is concurrently displayed with a plurality of widgets among the set of widgets executable by the wireless communication apparatus and therefore, amended independent claim 1 is not taught, suggested or rendered obvious over the combination of Ozaki, Banerjee, Jobs, and Citrano (Remarks pg.15 lines 7-11 and 16, lines 1-5).
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jobs remedies the deficiencies of Ozaki and Banerjee of controlling selection of the content data by a first tap operation on the thumbnail of the content data displayed on the display screen; controlling a selection of the peripheral wireless communication apparatus from the selectable list of the ¶0487-¶0489-the one or more …icons are displayed concurrently with the displayed widget- a process type list equivalent to widgets; Citrano is then relied on control the execution of a connection process and controlling the transmission of the content data which is deficient in the combined teachings of Ozaki, Banerjee, and Jobs.
The Applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore based on this argument the 103 rejection of Independent claims 1, 6, 7 and 8 and their respective dependents stand.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 4, 6-8, and 12-13, 16- 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozaki (US 2006/0280447) in view of Banerjee et al (US 20030061364) in view of Jobs et al (US 20080122796) and further in view of Citrano III et al (US 2009/0296601). 

As to Claims 1, 6, 7 and 8 Ozaki discloses a wireless communication apparatus, a wireless communication method, a non-transitory computer-readable storage medium having stored thereon, a computer program having at least one code section for wireless communication, said at least one code section being executable by a computer for causing said computer to function as a wireless communication apparatus and perform a wireless communication method comprising: at least one processor (Ozaki ¶0037- first sentence); at least one first wireless communication apparatuses (Ozaki ¶0037 program executed by a CPU); and a second wireless communication apparatus comprising one or more processors operable to: control start of an application associated with display of a thumbnail of content data on the wireless communication apparatus, wherein the content data is stored in the wireless communication apparatus (Ozaki ¶0045- two last sentences);
control start of an application associated with display of a thumbnail of content data on the wireless communication apparatus, wherein the content data is stored in the wireless communication apparatus (Ozaki ¶0045- two last sentences); control a search process to discover at least one peripheral wireless communication apparatus based on the start of the application(Ozaki, Fig.4, ¶0053, detects the connected device by a search function (402)); control a display screen to display a selectable list of the discovered at least one peripheral wireless communication apparatus having the function (Ozaki, s401 and s402 of Fig.4; Fig.7-9, ¶0072, ¶0079, ¶0081); the selectable list includes an icon of the discovered at least one peripheral wireless communication apparatus (Fig.7-9), and the (Ozaki ¶0048, ¶0053)
Ozaki however is silent with regard a control transmission of an inquiry, based on the search process, to the at least one peripheral wireless communication apparatus, about presence or absence of a function, wherein the function corresponds to the content data and the application started in the wireless communication apparatus. However in an analogous art Banerjee remedies this deficiency: (Banerjee s302, s308, s310, Fig. 3A, ¶0034- second and third sentences- invoking an application; using SDP to discover the services that are supported by the responding devices; s390 of Fig.3D, ¶0038- 2nd sentence- discovery of device which is not yet connected). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ozaki with that of Banerjee for the purpose of invoking applications for discovery and connection processes as desired which is known in the art (Banerjee ¶0034- first sentence).
Ozaki and Banerjee however are silent with regard to control selection of the content data by a first tap operation on the thumbnail of the content data displayed on the display screen; control a selection of the peripheral wireless communication apparatus (as established by Ozaki, fig.7-9)from the selectable list of the discovered at least one peripheral wireless communication apparatus by a second tap operation on the icon of the peripheral wireless communication apparatus displayed on the display screen; control the display screen, to concurrently display a process type list- a process type list equivalent to widgets; and the icon of the selected peripheral wireless communication apparatus, based on the selection of the peripheral wireless communication apparatus, wherein the process type list includes a plurality of processes, and the plurality of processes is executable by the selected peripheral wireless communication apparatus; select a first process of the plurality of processes by a third tap operation, wherein the first process is associated with the function:
Jobs Fig.11, ¶0339, ¶0342- a tap gesture 1108 on thumbnail 1102-11; Fig.14, ¶0388- ¶0392- TV out setting 1412 for external display (e.g., on, off, or ask)… Done icon 1418 that when activated (e.g., by a finger tap on the icon) returns the device to the previous UI (e.g., UI 1300); and [0392] Selection icons 1420 that when activated (e.g., by a finger tap on the icon) show choices for the corresponding settings; ¶0487-¶0489-the one or more widget set indicia icons are displayed concurrently with the displayed widget; Jobs Fig.2, ¶0164- 4th sentence- one or more taps. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ozaki, and Banerjee, with that of Jobs for the purpose of setting user preferences by taps of an icon (Jobs ¶0381- 1st sentence).
All inventors however are silent with regard to control the execution of a connection process to connect the wireless communication apparatus to the selected peripheral wireless communication apparatus based on the selection of the first process; and control a transmission of the content data from the wireless communication apparatus to the selected peripheral wireless communication apparatus, based on the execution of the connection process the first tap operation and the second tap operation . However in an analogous art Citrano cures these deficiencies: (Citrano, Fig, 2a and 2b, ¶0046- third sentence ¶0047; Claim 4) - drag and drop indicative of controlling connection and transmission.
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ozaki, Banerjee, and Jobs with that of Citrano for the purpose of controlling selections and connections of wireless devices as desired, which is already known in the art (Citrano, ¶0052).

As to claim 4 the combined teachings of Ozaki, Banerjee, Jobs and Citrano discloses the wireless communication apparatus according to claim 1, wherein the at least one processors are further (Ozaki, s402 and s403 of Fig.4. ¶00530 third sentence).

As to claim 12 the combined teachings of Ozaki, Banerjee, Jobs and Citrano discloses the wireless communication apparatus according to claim 1wherein the at least one processor is further operable to perform a service discovery that is associated with the discovered at least one peripheral wireless communication apparatuses (Banerjee ¶0032- 4th sentence). 

As to claim 13 the combined teachings of Ozaki, Banerjee, Jobs and Citrano disclose the wireless communication apparatus according to claim 1wherein the at least one processor is further operable to control the display screen to display a connection method list, select an item from the displayed connection method list and control the execution of the connection process is controlled based on a selected item (Ozaki ¶0076-0079, Fig.8).

As to claim 16 the combined teachings of Ozaki, Banerjee, Jobs and Citrano disclose discloses the wireless communication apparatus according to claim 1 wherein the at least one processor is further configured to change a display mode of an icon of the selected peripheral wireless communication apparatus to indicate whether an operation is required on the selected peripheral wireless communication apparatus for the connection process (Jobs ¶0445- 2nd sentence- the UI changes from a display of video categories (UI 2100A, FIG. 21A) to a display of Playlist sub-categories (UI 2100B, FIG. 21B).  In turn, if the user activates the selection icon for My Movies (e.g., by a finger tap on the icon); wherein the change in the display mode corresponds to a change in one of a brightness, a color, or a size of the icon (Jobs ¶1193- 4th sentence- an icon is highlighted by altering its color or altering its shape (e.g., magnifying the icon).

As to claim 17 the combined teachings of Ozaki, Banerjee, Jobs and Citrano disclose the wireless communication apparatus according to claim 1 wherein the first process corresponds to display of the content data by the selected peripheral wireless communication apparatus, and a second process of the plurality of processes correspond to upload of the content data by the selected peripheral wireless communication apparatus (Jobs fig.4a and 4b; Banerjee ¶0009- 3rd sentence).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozaki in view of Banerjee in view Jobs in view of Citrano,  and further in view of Verma et al (US 2011/0149806)

As to claim 10 the combined teachings of Ozaki, Banerjee, Jobs and Citrano discloses the wireless communication apparatus according to claim 1 however silent wherein the at least one processor is further operable to broadcast a probe request as a device discovery request. However in an analogous art Verma remedies this deficiency: (Verma ¶0015). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Verma with the already combined teachings of Ozaki and Banerjee for the purpose of utilizing a service discover protocol for discovering information regarding various devices as desired which is known in the art (Verma ¶0006).

As to claim 11 the combined teachings of Ozaki, Banerjee, Jobs and Citrano discloses the wireless communication apparatus according to claim 1 however silent wherein one or more processors are further operable to receive a probe that is response transmitted as a device discovery response from the at least one peripheral wireless communication apparatuses, and discover the at least one (Verma ¶0019). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Verma with the already combined teachings of Ozaki and Banerjee for the purpose of utilizing a service discover protocol for discovering information regarding various devices as desired which is known in the art (Verma ¶0006).

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozaki in view of Banerjee in view Jobs in view of Citrano,  and further in view of Van De Sluis et al (US 20040264916).

As to claim 14 the combined teachings of Ozaki, Banerjee, Jobs and Citrano discloses the wireless communication apparatus according to claim 1, however silent wherein the at least one processor is further configured to control the display screen to concurrently display the icon of the at least one peripheral wireless communication apparatus, and the content data. However in an analogous art Van De Sluis remedies this deficiency: (Van De Sluis ¶0022- 2nd and 3rd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ozaki, Banerjee, Jobs and Citrano with that of Van De Sluis for the purpose of displaying content item on an external display screen as desired which is known in the art (Van De Sluis ¶0036- 3rd sentence).

As to claim 15 the combined teachings of Ozaki, Banerjee, Jobs, and Citrano, discloses the wireless communication apparatus according to claim 1, however silent wherein at least one processor is further configured to control the display screen to display the content data, at a time of the . However in an analogous art Van De Sluis remedies this deficiency: (Van De Sluis ¶0022- 2nd and 3rd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ozaki, Banerjee, Jobs, Citrano with that of Van De Sluis for the purpose of displaying content item on an external display screen as desired which is known in the art (Van De Sluis ¶0036- 3rd sentence).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462